DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (Instant Application 17/579,548) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14, 15-16, 18-20 of U.S. Patent No. 8,934,459, claims 1-20 of U.S. Patent No. 10, 477,493 claims 1-17 of U.S. Patent No. 11,272,466.  Although the claims at issue are not identical, they are not patentably distinct from each other because the above cited U.S. Patents disclose obvious versions of the instant claims as shown in the table below.

Instant Application 17/579,548
U.S. Patent No. 8,934,459
1. A wireless transmit/receive unit (WTRU), comprising: a processor, the processor configured, at least to: determine one or more sets of serving cells, each of the one or more sets of serving cells including at least one serving cell with a configured uplink component carrier (UL CC sets), each of the UL CC sets respectively associated with a group index of one or more group indices, each UL CC set of the one or more UL CC sets respectively including one or more uplink carriers that are associated with a same group index with which the UL CC set is associated, each of the one or more uplink carriers that are included in a respective UL CC set being configured to operate with a same Timing Advance (TA) of one or more Timing Advances (TAs), each of the UL CC sets having a respectively associated reference carrier providing a TA of the one or more TAs; receive a first TA value via a first reference carrier, the first reference carrier associated with a first UL CC set; and apply the first TA value to the one or more uplink carriers that are included in the first UL CC set.
Difference: “same group index” would have been obvious in view of first TA value and second TA value.
1. A wireless transmit/receive unit (WTRU), comprising: a processor, the processor configured, at least in part to: identify one or more uplink carriers with which the WTRU is operating; determine one or more sets of serving cells with at least two configured uplink component carrier sets (UL CC sets), each of the at least two UL CC sets comprising one or more of the uplink carriers, each of the one or more uplink carriers that comprise a respective UL CC set operating with the same Timing Advance (TA), each of the at least two UL CC sets operating respectively with a first TA and a second TA, and with a downlink (DL) carrier as a downlink (DL) timing reference for each of the at least two UL CC sets; receive a signal, the signal including a first TA value and a second TA value; identify at least one UL CC set of the at least two UL CC sets, the at least one UL CC set being an UL CC set for which the DL carrier is the DL timing reference; and identify at least one uplink carrier of the one or more uplink carriers that correspond to the at least one UL CC set of the at least two UL CC sets.

2. The WTRU of claim 1, wherein the processor is further configured to: selecting the first UL CC set; identifying at least one of the one or more uplink carriers of the first UL CC set that are capable of random access channel (RACH) communication; initiating a RACH communication on at least one of the identified one or more uplink carriers of the first UL CC set; and receiving the first TA value in response to the RACH communication.

2. The WTRU of claim 1, wherein the processor is further configured to: select the least one UL CC set of the at least two UL CC sets; identify at least one of the one or more uplink carriers that are capable of random access channel (RACH) communication for the selected at least one UL CC set; initiate a RACH communication on at least one of the identified one or more uplink carriers for the selected at least one UL CC set; and receive at least one of the first TA value or the second TA value in response to the RACH communication.

3. The WTRU of claim 2, wherein the first TA value is applied using a Timing Advance Command received in a Random Access Response message received in response to the RACH communication.

3. The WTRU of claim 2, wherein the processor is further configured to apply the at least one of the first TA value or the second TA value to each of the one or more uplink carriers that comprise the selected at least one UL CC set.
4. The WTRU of claim 3, wherein the at least one of the first TA value or the second TA value is applied using a Timing Advance Command received in a Random Access Response message received in response to the RACH communication.

4. The WTRU of claim 2, wherein the first UL CC set has an associated Time Alignment Timer (TAT) and the processor is further configured to either start the TAT or restart the TAT.

4. The WTRU of claim 3, wherein the at least one of the first TA value or the second TA value is applied using a Timing Advance Command received in a Random Access Response message received in response to the RACH communication.

5. The WTRU of claim 3, wherein the Timing Advance Command further includes a Timing Advance Command Medium Access Control (MAC) control element.

5. The WTRU of claim 3, wherein the Timing Advance Command further includes a Timing Advance Command Medium Access Control (MAC) control element.

6. The WTRU of claim 4, wherein the first UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the processor is further configured to cease transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

9. The WTRU of claim 5, wherein the selected at least one UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the processor is further configured to cease transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

7. The WTRU of claim 4, wherein the first UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the processor is further configured to remove at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.

10. The WTRU of claim 5, wherein the selected at least one UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the processor is further configured to remove at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.

8. The WTRU of claim 4, wherein the processor is further configured to remove one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first UL CC set upon an expiration of the TAT.

11. The WTRU of claim 5, wherein the processor is further configured to remove one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the selected at least one UL CC set upon an expiration of the TAT.

9. The WTRU of claim 1, wherein the first reference carrier is a first downlink (DL) carrier, the first DL carrier being associated with the first UL CC set.

6. The WTRU of claim 1, wherein the processor is further configured to: apply at least one of the first TA value or the second TA value to each of the one or more uplink carriers that comprise the identified at least one UL CC set of the at least two UL CC sets, wherein the at least one of the first TA value or the second TA value is a timing adjustment relative to the DL timing reference.





11. A method for establishing timing advance, comprising: determining one or more sets of serving cells, each of the one or more sets of serving cells including at least one serving cell with a configured uplink component carrier (UL CC sets), each of the UL CC sets respectively associated with a group index of one or more group indices, each UL CC set of the one or more UL CC sets respectively including one or more uplink carriers that are associated with a same group index with which the UL CC set is associated, each of the one or more uplink carriers that are included in a respective UL CC set being configured to operate with a same Timing Advance (TA) of one or more Timing Advances (TAs), each of the UL CC sets having a respectively associated reference carrier providing a TA of the one or more TAs; receiving a first TA value via a first reference carrier, the first reference carrier associated with a first UL CC set; and applying the first TA value to the one or more uplink carriers that are included in the first UL CC set.

12. A method for establishing timing advance, comprising: identifying one or more uplink carriers operating on a wireless communication network; determining one or more sets of serving cells with at least two configured uplink component carrier sets (UL CC sets), each of the at least two UL CC sets comprising one or more of the uplink carriers, each of the one or more uplink carriers that comprise a respective UL CC set operating with the same Timing Advance (TA), each of the at least two UL CC sets operating respectively with a first TA and a second TA, and with a downlink (DL) carrier as a downlink (DL) timing reference for each of the at least two UL CC sets; receiving a signal, the signal including a first TA value and a second TA value; identifying at least one UL CC set of the at least two UL CC sets, the at least one UL CC set being an UL CC set for which the DL carrier is the DL timing reference; and identifying at least one uplink carrier of the one or more uplink carriers that correspond to the at least one UL CC set of the at least two UL CC sets.

12. The method of claim 11, further comprising: selecting the first UL CC set; identifying at least one of the one or more uplink carriers of the first UL CC set that are capable of random access channel (RACH) communication; initiating a RACH communication on at least one of the identified one or more uplink carriers of the first UL CC set; and receiving the first TA value in response to the RACH communication.

13. The method of claim 12, further comprising: selecting the least one UL CC set of the at least two UL CC sets; identifying at least one of the one or more uplink carriers that are capable of random access channel (RACH) communication for the selected at least one UL CC set; initiating a RACH communication on at least one of the identified one or more uplink carriers for the selected at least one UL CC set; and receiving at least one of the first TA value or the second TA value in response to the RACH communication.

13. The method of claim 11, further comprising: executing at least one of a start or a restart of a Time Alignment Timer (TAT), the TAT being associated with the first UL CC set.

14. The method of claim 13, further comprising: applying the at least one of the first TA value or the second TA value to each of the one or more uplink carriers that comprise the selected at least one UL CC set; and executing at least one of a start or a restart of a Time Alignment Timer (TAT), the TAT being associated with the selected at least one UL CC set.

14. The method of claim 12, further comprising receiving a Timing Advance Command in a Random Access Response message received in response to the RACH communication, wherein the first TA value is applied using the Timing Advance Command.

14. The method of claim 13, further comprising: applying the at least one of the first TA value or the second TA value to each of the one or more uplink carriers that comprise the selected at least one UL CC set; and executing at least one of a start or a restart of a Time Alignment Timer (TAT), the TAT being associated with the selected at least one UL CC set.

15. The method of claim 12, wherein the Timing Advance Command further includes a Timing Advance Command Medium Access Control (MAC) control element.

16. The method of claim 12, wherein the signal further includes a Timing Advance Command Medium Access Control (MAC) control element.

16. The method of claim 13, wherein the first UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the method further comprises ceasing transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

18. The method of claim 14, wherein the selected at least one UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the method further comprises ceasing transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

17. The method of claim 13, wherein the first UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the method further comprises removing at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.

19. The method of claim 14, wherein the selected at least one UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the method further comprises removing at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.

18. The method of claim 13, wherein the method further comprises removing one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first UL CC set upon an expiration of the TAT.

20. The method of claim 14, wherein the method further comprises removing one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the selected at least one UL CC set upon an expiration of the TAT.

19. The method of claim 11, wherein the first reference carrier is a first downlink (DL) carrier, the first DL carrier being associated with the first UL CC set.

15. The method of claim 12, further comprising: applying at least one of the first TA value or the second TA value to each of the one or more uplink carriers that comprise the identified at least one UL CC set of the at least two UL CC sets, wherein the at least one of the first TA value or the second TA value is a timing adjustment relative to the DL timing reference.



Instant Application 17/579,548
U.S. Patent No. 10,477,493
1. A wireless transmit/receive unit (WTRU), comprising: a processor, the processor configured, at least to: determine one or more sets of serving cells, each of the one or more sets of serving cells including at least one serving cell with a configured uplink component carrier (UL CC sets), each of the UL CC sets respectively associated with a group index of one or more group indices, each UL CC set of the one or more UL CC sets respectively including one or more uplink carriers that are associated with a same group index with which the UL CC set is associated, each of the one or more uplink carriers that are included in a respective UL CC set being configured to operate with a same Timing Advance (TA) of one or more Timing Advances (TAs), each of the UL CC sets having a respectively associated reference carrier providing a TA of the one or more TAs; receive a first TA value via a first reference carrier, the first reference carrier associated with a first UL CC set; and apply the first TA value to the one or more uplink carriers that are included in the first UL CC set.

1. A wireless transmit/receive unit (WTRU), comprising: a memory; and a processor, the processor configured, at least to: determine two or more sets of uplink (UL) component carriers, each of the two or more sets of UL component carriers being associated with a respective group index, and each of the two or more sets of UL component carriers comprising UL carriers that are configured to operate with a common Timing Advance (TA); start or restart a Time Alignment Timer (TAT) associated with a first set of UL component carriers of the two or more sets of UL component carriers; receive a first common TA value associated with the first set of UL component carriers; apply the first common TA value to at least a first uplink carrier that is included in the first set of UL component carriers; determine whether the first set of UL component carriers comprises a primary cell (PCell); release one or more configurations for at least one cell in each of the two or more sets of UL component carriers when the first set of UL component carriers includes the PCell and the TAT has expired for the first set of UL component carriers; and release one or more configurations for at least one cell in the first set of UL component carriers when the first set of UL component carriers does not include the PCell and the TAT has expired for the first set of UL component carriers.

2. The WTRU of claim 1, wherein the processor is further configured to: selecting the first UL CC set; identifying at least one of the one or more uplink carriers of the first UL CC set that are capable of random access channel (RACH) communication; initiating a RACH communication on at least one of the identified one or more uplink carriers of the first UL CC set; and receiving the first TA value in response to the RACH communication.

2. The WTRU of claim 1, wherein the processor is further configured to: select the first set of UL component carriers; initiate a random access channel (RACH) communication using at least the first uplink carrier that is included in the first set of UL component carriers; and receive the first common TA value in response to the RACH communication.

3. The WTRU of claim 2, wherein the first TA value is applied using a Timing Advance Command received in a Random Access Response message received in response to the RACH communication.

3. The WTRU of claim 2, wherein the first common TA value is applied using a Timing Advance Command received in a Random Access Response message received in response to the RACH communication.


4. The WTRU of claim 2, wherein the first UL CC set has an associated Time Alignment Timer (TAT) and the processor is further configured to either start the TAT or restart the TAT.

See, claim above
5. The WTRU of claim 3, wherein the Timing Advance Command further includes a Timing Advance Command Medium Access Control (MAC) control element.

4. The WTRU of claim 1, wherein the first common TA value is applied using a Timing Advance Command of a Timing Advance Command Medium Access Control (MAC) control element.

6. The WTRU of claim 4, wherein the first UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the processor is further configured to cease transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

5. The WTRU of claim 1, wherein the first set of UL component carriers includes at least one UL carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the processor is further configured to cease transmitting on a resource corresponding to a PUCCH upon an expiration of the TAT.

7. The WTRU of claim 4, wherein the first UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the processor is further configured to remove at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.
8. The WTRU of claim 4, wherein the processor is further configured to remove one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first UL CC set upon an expiration of the TAT.

6. The WTRU of claim 1, wherein the first set of UL component carriers includes at least one UL carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the processor is further configured to remove at least a part of either the dedicated PUCCH configuration or the SRS configuration upon an expiration of the TAT.
10. The WTRU of claim 1, wherein the processor is further configured to flush Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first set of UL component carriers upon an expiration of the TAT.

9. The WTRU of claim 1, wherein the first reference carrier is a first downlink (DL) carrier, the first DL carrier being associated with the first UL CC set.

7. The WTRU of claim 1, wherein each of the two or more sets of UL component carriers has a reference carrier.

10. The WTRU of claim 2, wherein the initiating the RACH communication on the at least one of the identified one or more uplink carriers of the first UL CC set includes initiating a contention free based RACH procedure.

8. The WTRU of claim 2, wherein the processor is further configured such that the initiation of the RACH communication using at least the first uplink carrier that is included in the first set of UL component carriers includes an initiation of a contention free based RACH procedure.

11. A method for establishing timing advance, comprising: determining one or more sets of serving cells, each of the one or more sets of serving cells including at least one serving cell with a configured uplink component carrier (UL CC sets), each of the UL CC sets respectively associated with a group index of one or more group indices, each UL CC set of the one or more UL CC sets respectively including one or more uplink carriers that are associated with a same group index with which the UL CC set is associated, each of the one or more uplink carriers that are included in a respective UL CC set being configured to operate with a same Timing Advance (TA) of one or more Timing Advances (TAs), each of the UL CC sets having a respectively associated reference carrier providing a TA of the one or more TAs; receiving a first TA value via a first reference carrier, the first reference carrier associated with a first UL CC set; and applying the first TA value to the one or more uplink carriers that are included in the first UL CC set.
Difference: determine whether the first set of UL component carriers comprises a primary cell (PCell); release one or more configurations for at least one cell in each of the two or more sets of UL component carriers when the first set of UL component carriers includes the PCell and the TAT has expired for the first set of UL component carriers; and release one or more configurations for at least one cell in the first set of UL component carriers when the first set of UL component carriers do not include the PCell and the TAT has expired for the first set of UL component carriers
11. A method for establishing a timing advance, comprising: determining two or more sets of uplink (UL) component carriers, each of the two or more sets of UL component carriers being associated with a respective group index, and each of the two or more sets of UL component carriers comprising UL carriers that are configured to operate with a common Timing Advance (TA); starting or restarting a Time Alignment Timer (TAT) associated with a first set of UL component carriers of the two or more sets of UL component carriers; receiving a first common TA value associated with the first set of UL component carriers; applying the first common TA value to at least a first uplink carrier that is included in the first set of UL component carriers; determine whether the first set of UL component carriers comprises a primary cell (PCell); release one or more configurations for at least one cell in each of the two or more sets of UL component carriers when the first set of UL component carriers includes the PCell and the TAT has expired for the first set of UL component carriers; and release one or more configurations for at least one cell in the first set of UL component carriers when the first set of UL component carriers do not include the PCell and the TAT has expired for the first set of UL component carriers.

12. The method of claim 11, further comprising: selecting the first UL CC set; identifying at least one of the one or more uplink carriers of the first UL CC set that are capable of random access channel (RACH) communication; initiating a RACH communication on at least one of the identified one or more uplink carriers of the first UL CC set; and receiving the first TA value in response to the RACH communication.

12. The method of claim 11, further comprising: selecting the first set of UL component carriers; initiating a random access channel (RACH) communication using at least the first uplink carrier that is included in the first set of UL component carriers; and receiving the first common TA value in response to the RACH communication.


13. The method of claim 11, further comprising: executing at least one of a start or a restart of a Time Alignment Timer (TAT), the TAT being associated with the first UL CC set.

See, claim 11 above
14. The method of claim 12, further comprising receiving a Timing Advance Command in a Random Access Response message received in response to the RACH communication, wherein the first TA value is applied using the Timing Advance Command.

13. The method of claim 12, further comprising receiving a Timing Advance Command in a Random Access Response message received in response to the RACH communication, wherein the first common TA value is applied using the Timing Advance Command.

15. The method of claim 12, wherein the Timing Advance Command further includes a Timing Advance Command Medium Access Control (MAC) control element.

14. The method of claim 11, further comprising applying the first common TA value using a Timing Advance Command of a Timing Advance Command Medium Access Control (MAC) control element.


16. The method of claim 13, wherein the first UL CC set includes at least one uplink carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the method further comprises ceasing transmitting on a resource corresponding to the PUCCH upon an expiration of the TAT.

15. The method of claim 11, wherein the first set of UL component carriers includes at least one UL carrier with a dedicated physical uplink control channel (PUCCH) configuration, and the method further comprises ceasing transmissions on a resource corresponding to a PUCCH upon an expiration of the TAT.


17. The method of claim 13, wherein the first UL CC set includes at least one uplink carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the method further comprises removing at least a part of either the PUCCH configuration or the SRS configuration upon an expiration of the TAT.

16. The method of claim 11, wherein the first set of UL component carriers includes at least one UL carrier with at least one of a dedicated physical uplink control channel (PUCCH) configuration or a sounding and reference signal (SRS) configuration, and the method further comprises removing at least a part of either the dedicated PUCCH configuration or the SRS configuration upon an expiration of the TAT.

18. The method of claim 13, wherein the method further comprises removing one or more Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first UL CC set upon an expiration of the TAT.

20. The method of claim 11, further comprising flushing Hybrid Automatic Repeat Request (HARQ) buffers corresponding to the first set of UL component carriers upon an expiration of the TAT.

19. The method of claim 11, wherein the first reference carrier is a first downlink (DL) carrier, the first DL carrier being associated with the first UL CC set.

17. The method of claim 11, wherein each of the two or more sets of UL component carriers has a reference carrier.

20. The method of claim 12, wherein the initiating the RACH communication on the at least one of the identified one or more uplink carriers of the first UL CC set includes initiating a contention free based RACH procedure.

18. The method of claim 12, wherein the initiating the RACH communication using at least the first uplink carrier that is included in the first set of UL component carriers includes initiating a contention free based RACH procedure.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, the limitation “configured uplink component carrier (UL CC Sets)” recited in line 4-5 is vague an indefinite because later on in the claim, it  referrers to “each of the UL CC sets” which renders the claim indefinite since the claim does not recite “configured uplink component carrier sets”.
Claims 2-10, 12-20 are rejected by virtue of their dependency on claim 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wu et al (US 2010/0238908 A1, Provisional Application No. 61,160,715, filed on Mar. 17, 2009) discloses method and device for managing  time alignment timer for multiple component carriers in carrier aggregation (section 0010, 0011-0015).  Wu further discloses component carriers related to cells (fig. 1, , section 0023) and restarting of a time alignment timer for the component carriers (first, second component carriers), time advice  applied to component carrier (section 0029-0046).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473